          Case 1:18-cv-03202-DKC Document 62 Filed 12/28/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT COURT OF MARYLAND

DEBORAH K. CHASANOW                                                6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                       Greenbelt, MD 20770
                                                                          (301) 344-0634


                                           December 28, 2020




TO:    Counsel

RE:    Tony Dewitt v. William Ritz, et al.
       Civil Action No. DKC 18-3202

Dear Counsel:

     After ignoring Defendants’ motion to dismiss for months,
Plaintiff was given a belated opportunity to file a substantive
response by December 21, 2020.   Instead of doing so, Plaintiff
filed a request for an additional two weeks reciting only that
“access to the documents” needed to respond has proven “more
problematic than anticipated.” Defendants, understandably, object
and point out that the request is devoid of detail and fails to
demonstrate good cause. Plaintiff has not seen fit to supplement
his request.

     Nevertheless, the request will be granted, given the serious
matters raised in the motion to dismiss, and the fact that holidays
occur during the two-week extension. Defendants will not have to
worry about whether to file a reply until January. Any response
by Plaintiff must be filed no later than January 4, 2021.

      Despite the informal nature of this letter it constitutes an
Order of the Court and the clerk is instructed to docket it as
such.

                                           Very truly yours,

                                                /s/

                                           DEBORAH K. CHASANOW
                                           United States District Judge
